DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-12, 14 and 21 are finally rejected under 35 U.S.C. 103 as being unpatentable over Li (2018/0029213) in view of Chen (2002/0073554), Anderson et al. (6,131,222 “Anderson”) and Girard (5,575,030).

    PNG
    media_image1.png
    226
    382
    media_image1.png
    Greyscale
Li meets all of the limitations of claim 1, i.e., a tool, comprising a unitary plate 1 having a first end front, a second end opposite thereto adjacent 3, Fig. 6, a length between the first end and the second end, and a thickness, the first end forming a front end of a blade 11 portion and the second end forming a rear end of a tang portion 12, the unitary plate extending along a plane from the first end to the second end Fig. 7; the blade portion including a rear end opposite the front end of the blade portion Fig. 6; the tang portion include a front end opposite the rear end of the tang portion Fig. 10; a hilt member front end of 21 that receives the unitary plate and is located at a position on the unitary plate that transitions from the rear end of the blade portion to the front end of the tang portion Fig. 4, wherein the hilt Fig. 10; the tang portion includes a first hole proximate to the front end of the tang portion Fig. 6, a second hole proximate to the rear end of the tang portion Fig. 6, a rivet hole 13, Fig. 2 proximate to the rear end of the tang portion, and at least one barb 15 on each side of the tang portion before the rivet hole Figs. 2 and 12; a body 21 that extends from the front rim to the rear end of the tang portion, wherein the body includes a front face upper face, a rear face lower face opposite the front face and generally parallel to the plane, a first side RT side extending between the front face and the rear face, and a second side LF side opposite the first side, wherein the body is integrated to the tang portion through at least one of the slot or the second hole; the body includes an aligned hole Fig. 6, defined by 211 and 212 that aligns with the rivet hole; a rear rim defined by 211, 212 formed on the body at a location between the second hole and the rivet hole; an overlay 22 on the body that extends from the front rim to the rear rim, except for a slot positioned in between the first hole and the second hole Fig. 2, a second aligned hole that aligns with the second hole, for the body to further comprise a slot compartment configured to receive a second tool and at least partially conceal the second tool within the body between the first face and the second face, the slot compartment has an opening in the first side of the body, a length extending in the direction from the first end to the second end, and a depth that is orthogonal to the length, the depth extending from the first side towards the second side; the slot compartment further comprises a wedge member that reduces a thickness of the slot compartment between an inside surface of the front face and an inside surface of the rear face,Page 2of11Docket No. 013721-000185Application No. 16/411,824 Response dated July 12, 2021and the wedge member is configured to facilitate maintaining a 
Using another set of aligned holes proximate to the front, to secure the body to the tang would be considered well within the knowledge of one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Lin with additional aligned holes with pins to enhance the coupling between the handle and the tang, requiring routine experimentations with predictable results and since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further choosing the location of said additional securing means to be, e.g., proximate to the front would have also been obvious to one of ordinary skill in the art requiring routine experimentations with predictable results and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikes, 86 USPQ 70.

    PNG
    media_image2.png
    208
    370
    media_image2.png
    Greyscale
Chen teaches a putty knife handle comprising a tang with a positioning or locking hole and a slot 13. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified tang of Li with the slot as taught by Chen to further secure or enhance the attachment of the handle/overlay to the tang.
Li modified by Chen meets the claim, except for the slot and the wedge member.

    PNG
    media_image3.png
    559
    208
    media_image3.png
    Greyscale
Anderson teaches a tool, having a second tool positioned in a slot formed on either a side of the body Fig. 3 or alternatively in a front face of the body Fig. 5. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified tool of Li and Chen with the side slot as taught by Anderson for storing a tool bit.
Girard teaches a combination tool having a wedge member to retain a second tool, wherein the wedge members detent projections 36 that reduce a thickness of the slot compartment between an inside surface of the front face and an inside surface of the rear face. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the fingers of Li, Chen and Anderson with round shape detent as taught by Girard to securely retain the bit within the slot. 
Regarding claims 2-4, PA (prior art, Li modified for second holes and slot in view of Chen, Anderson and Girard) meets the limitations, i.e., a hammerhead cap knocking unit 4 coupled to an end of the body that includes a rivet 4 inserted through the rivet hole and the second aligned hole to fasten the hammerhead cap to the body in contact with the rear rim; through passage receiving the plate such that front rim abuts the rear end of the blade portion Fig. 6, Li; ridge defined by proximal end of the rim, Fig. 10 Li.
Fig. 1; tooth-shaped end face 121, [0056] or 14, Fig. 13 Li.
Regarding claim 11, PA meets the limitations, except for one or more teeth on an inside of the hammerhead/locking unit 3. Li however teaches using teeth 14 or tooth-shaped end for the tang, to couple the tang to the unit. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to provide teeth on the tongue surface 31 for a more secure coupling to the mounting part 212, as an alternative means of achieving the same results requiring routine experimentations with predictable results.
Regarding claims 14 and 21, PA meets the limitations, i.e., thumb notch cutout on the upper face, Fig. 4 Anderson; wherein the thumb notch upper face cutout is a curved cutout curved ends, Figs. 3 and 4 in the front face, and is aligned with and adjacent to a perimeter defining the length of the opening of the slot compartment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12, 14-17 and 19-22 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,369,687 in view of prior art cited above.
Claims 1-12, 14-17 and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6 and 8-22 of copending Application No. 17/4199,505 in view of prior art cited above. This is a provisional nonstatutory double patenting rejection.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims noted above recite for a tool having a unitary plate defining a tang portion and a blade portion meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited above, since combining prior art elements according to known methods yields predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments against the obviousness rejections of claims with regards to inclusion and the location of a slot, i.e., being formed in a side of the body, is acknowledged, however it is moot in view of the teaching reference Anderson. Anderson teaches a painting tool having a slot to store a driving bit. The slot is disclosed may be formed on a front face or alternatively can be formed on a side surface Fig. 3. 
Applicant’s further arguments regarding the retention means are also acknowledged, however they are also moot in view of the teaching reference Girard. Girard teaches detents 36 with detailed side view that discloses the detents reducing the thickness of the inside surfaces of the slot to retain the tool bit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 20, 2021							Primary Examiner, Art Unit 3723